SAVOY, Judge.
This is a companion case to that of Campbell v. American Home Assurance Company, 264 So.2d 701 (La.App. 3 Cir. 1972) decided this date.
The judgment of the district court is reversed insofar as it rejects the demands of Ida Lee Richards, and judgment is rendered in favor of Ida Lee Richards and against American Home Assurance Company in the sum of $3,274.82 with interest at the legal rate from March 5, 1965, until paid. Defendant to pay all costs in all of the courts.
Reversed in part and rendered.